Citation Nr: 1629508	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, and Observer


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1944 to June 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing sitting at the Newark, New Jersey, RO. A transcript of the proceeding is associated with the Veteran's record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim. Accordingly, the Board has expanded the issue as indicated on the title page.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has PTSD as a result of his service during World War II. Specifically, at the May 2016 hearing, the Veteran testified that he was assigned as an electrician's mate, and that he went to Pearl Harbor during his assignment on the U.S.S. Vulcan to campaign for the Philippines, Okinawa. He further explained that he ended up in Kure Harbor, Japan, a month after the atomic bomb was dropped.

The Veteran asserts that he went into "Hiroshima as a, on liberty, on November 5th, which was two months after the bomb was dropped." The Veteran testified that Hiroshima was devastated and that the "destruction was unbelievable." He specifically noted that "a human being approached us, a woman, middle aged, yelling, screaming, coming towards us, not knowing if she wanted help or if she was complaining of her injury, or blaming us for her injury, but she did roll back her kimono to show us burns of her arms, which were still very much so visible, and she was in tremendous pain." He explained that he passed her off to a patrol for help, but that he tried to go back to find her the next day but was not successful. He testified that he still thinks of the woman and has nightmares about what he saw. See also May 2012 Statement in Support of Claim for PTSD; January 2016 Correspondence.

The Veteran testified that he began to have symptoms of PTSD 10 or 15 years ago after he heard women at a table near him at a restaurant for dinner discussing Hiroshima and looking at pictures. The Veteran also testified that President Obama visiting Hiroshima also triggered his PTSD. 

The Veteran reports that he currently has nightmares, trouble falling asleep, and anxiousness when trying to fall asleep. The Veteran, and his wife, testified that he screams, cries, and thrashes about in his sleep. See also January 2012 and May 2012 Wife's Statements in Support of Claim. The Veteran's wife noted that she has had to move to another bedroom to sleep. The Veteran testified that he was instructed to perform a mental exercise before going to sleep. See also December 2012 and January 2013 Correspondences.
VA treatment records from June 2008 to April 2014 note that the Veteran is bothered by memories of Hiroshima, with the noted stressor consistently being the memory of a woman screaming and yelling about a terrible burn. The record indicates that the Veteran can "describe the woman in great detail, her distress is seared in his memory. He still has nightmare about that woman. He has the nightmares 2-3 times a week, and has much difficulty falling back asleep after." The treatment records do not diagnose the Veteran with PTSD, depression, anxiety, or any other psychiatric disorder, but do consistently screen the Veteran for such.
The Veteran's main symptom are nightmares and anxiety about the nightmares.

The Veteran was afforded a VA examination in May 2012. The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria and the Veteran does not have a mental disorder that conforms with DSM-IV criteria. The examiner did, however, find that the stressor of the Veteran witnessing the devastation and helping a severely burned woman get medical attention in Hiroshima did meet Criterion A as adequate to support a diagnosis and that the stressor was related to the Veteran's fear of hostile military or terrorist activity in that the "Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and that the Veteran's response involved intense fear, helplessness, or horror." The examination report notes symptoms of recurrent distressing dreams of the event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; and anxiety. 

The Veteran underwent a private examination in June 2014 by W. G. F., Ph. D.. The examination report includes a diagnosis of PTSD and notes that the Veteran suffers from "paralyzing fear" with his PTSD manifesting in nightmares and flashbacks, with a worsening in symptoms. The Veteran reported that he is terrified to go to sleep due to his nightmares, and the examiner described the Veteran as experiencing "constant intrusive memory of the Japanese woman who was screaming in pain as her skin was falling off."

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. Id.  

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

Given the first prong of service connection of PTSD under 38 C.F.R. § 3.304(f), this matter first turns upon whether there is a current diagnosis of PTSD. Should such diagnosis exist, the question is then whether, in accordance with the liberalized law, there is a nexus between the Veteran's in-service stressors and his diagnosed PTSD. Although the May 2012 VA examiner did not find a diagnosis of PTSD or any mental disorder under DSM-IV, the June 2014 private examination report contains a diagnosis of PTSD. Therefore, the Board remands this matter for a new VA examination for the purpose of obtaining clarification as to whether the Veteran has a current diagnosis of PTSD. 

Furthermore, on remand, the Board seeks verification of the Veteran's claimed stressor. The Veteran claims that he visited Hiroshima in November 1945 while on liberty during his assignment on the U.S.S. Vulcan. The Veteran's military personnel records indicate that he served on the U.S.S. Gen. Muir in May 1945 for one month, and that he served on the U.S.S. Vulcan for three months from June 22, 1945 to September 1945. The Veteran's DD-214 notes a Victory Medal, a Philippine Liberation Ribbon, and an Asiatic Pacific Medal. However, the record does not specify the ship's presence in Japan. Thus, on remand, the RO should attempt to verify that the Veteran was in Japan after the bombing in Hiroshima.

On remand, the Board also seeks clarification of the Veteran's psychiatric diagnoses. In this case, testimony as well as treatment records report symptoms of nightmares and anxiety. As explained in the Introduction, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record. See Clemons, 23 Vet. App. 1 (2009). 

Last, the Board directs the RO on remand to obtain any outstanding medical treatment records as well as any Social Security Administration records. See December 2012 Correspondence (noting that he is currently receiving Social Security benefits). In July 2016, the Veteran submitted a VA Form 21-4142a release form indicating treatment at A & W Psychology Services from June 2014 to the present.  Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any relevant updated VA treatment records, should they exist. Ensure that all records are properly scanned and labeled in the Veterans Benefits Management System (VBMS)/Virtual VA.

2.  Attempt to obtain the records of treatment of the A & W Psychology Services dated from June 2014 to the present and associate those records with the file. 

3. Attempt to obtain the Veteran's Social Security Administration records. Ensure that all records are properly scanned and labeled in VMBS/Virtual VA.

4. Attempt to verify the Veteran's claimed stressor. Specifically, verify the Veteran's presence in Japan after the dropping of the atomic bomb in Hiroshima, while on assignment aboard the U.S.S. Vulcan in 1945. 

5. Schedule a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any psychiatric disability found, to include PTSD, under the DSM-IV criteria. The electronic claims file, to include the Veteran's service treatment records, lay statements, hearing testimony, and treatment records, must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following: whether it is at least as likely as not (50 percent or more probability) that the any acquired psychiatric disability had its onset during service or is otherwise related to service.

Following a review of the claims file and examination of the Veteran, the examiner should clearly indicate whether the Veteran has a diagnosis of PTSD. If so, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressors.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

